Citation Nr: 1719689	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  09-37 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for left ankle disability.

Entitlement to service connection for left hip disability.

Entitlement to service connection for lumbar spine disability.

Entitlement for a rating in excess of 10 percent for the right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970 and from January 1971 to February 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded the Veteran's claims for service connection for left ankle, left hip, right knee, and lumbar spine disabilities and an increased rating for the right ankle disability in September 2012.  

The Veteran also testified at hearing before at the RO in December 2011.  Transcripts of both hearings have been associated with the record.  The Veteran testified at a video hearing before a Veterans Law Judge in July 2012.  

The Veteran was notified in an October 2015 letter that the Board no longer employs the Veterans Law Judge who conducted the July 2012 hearing.  The Veteran was informed of his right to request an additional Board hearing within 30 days of the date of that letter.  The Veteran did not respond to the October 2015 letter.

In March 2016, during the development of the claims, the agency of original jurisdiction (AOJ) granted the Veteran service connection for a right knee disability.  Therefore, this issue is no longer on appeal.   

The issue of entitlement for a rating in excess of 10 percent for the right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A left ankle disability, diagnosed as mild left ankle degenerative arthritis with spurs and boney fragments, was not caused or aggravated by any aspect of service, did not manifest during service or within one year of service, and is not caused or aggravated by a service-connected right ankle disability.

2.  A left hip disability, diagnosed as mild degenerative arthritis of the left hip, was not caused or aggravated by any aspect of service, did not manifest during service or within one year of service, and is not caused or aggravated by a service-connected right ankle disability.

3.  A lumbar spine disability, diagnosed as degenerative arthritis of lumbar spine L1-L4 and degeneration of the lumbar intervertebral discs L1-L4, was not caused or aggravated by any aspect of service, did not manifest during service or within one year of service, and is not caused or aggravated by a service-connected right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disability are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a left hip disability are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for a lumbar spine disability are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Board Remand

In September 2012, the Board remanded the claims to the AOJ for further development to include obtaining current VA treatment records, any authorized private treatment records, and obtaining an additional VA examination and opinions.  

In compliance with the remand, the AOJ associated VA treatment records with the Veteran's file.  The Veteran submitted a statement in October 2012 saying all of his treatment had been at the VA and the Veteran stated "all relevant medical records have been sent to [the] Little Rock VA.  I have no more medical evidence."  Therefore, according to the Veteran, there are no non-VA treatment documents that could be associated with the record.  

A VA examination was undertaken and the examiner provided an extensive report in October 2012 and provided opinions addressing all of the questions put forth in the remand instructions above.  The examination and opinion will be addressed in detail below.  The AOJ provided an SSOC to the Veteran in March 2016.  For these reasons, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in July 2008. 

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA will help a claimant obtain records relevant to the claims whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claims being decided because his service treatment records, VA treatment records, service personnel records, and lay statements have been obtained.  The Veteran has not contended and the record does not suggest that they are incomplete.  In addition, VA obtained any outstanding and relevant post-service VA and non-VA treatment records referring to the Veteran's claimed disabilities. 

The Veteran has undergone multiple VA examinations in connection with his claims for service connection and increased ratings.  The Veteran was provided examinations and medical opinions addressing, in whole or in part, his ankles, left hip, or lumbar spine disabilities in September 2002, June 2007, June 2008, August 2008, and October 2012.  In July 2009, the Veteran also had an examination of the extremities for claim of cold weather residuals, a claim not currently before the Board, which contained relevant findings.  The findings of this examination are discussed below.

Excepting the parts of the examinations that address the severity of the right ankle disability, which is discussed in the "Remand" section, the Board finds that in aggregate the examinations are adequate to decide the claims because they involved a review of the history, consideration of the Veteran's lay statements, a thorough clinical evaluation, and opinions that together address the diagnoses and etiology of the claimed disorders with rationale. 

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 2014). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

For a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) the product of reliable principles and methods; and (3) the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran served as a U.S. Army computer and teletype repairman.  He contends that his left ankle, left hip, and back disabilities are either secondary to ankle sprain(s) or broken bone(s) in service or directly caused by an injury in service.  The Veteran stated in his July 2012 Board hearing that he first injured his left ankle in 1968 in South Korea during his first period of service.  In a December 2008 correspondence, the Veteran additionally stated that he had swelling in the left foot occurring in August 1968, also during his first period of service.  The Veteran also contended that his disabilities to an injury caused by a motorcycle incident in service in 1974.

Service Treatment Records

An August 1968 clinical record reported the Veteran had "swelling (r)? foot but the writing is unclear.  A separation examination dated February 1970 and an enlistment examination from January 1971 stated the Veteran's "feet," "spine, other musculoskeletal," and "lower extremities were" normal."  In the Veteran's report of his medical history, he denied any history of arthritis, foot trouble, back trouble of any kind, bone or joint deformities, or history of broken bones, except for the little finger.  There is no mention of a left ankle or foot injury or symptom in 1968.  

A July 1972 clinical record noted that the Veteran had back issues after physical training; range of motion was within normal limits.  The Veteran was prescribed given a muscle relaxant medication.  The same month the Veteran sought treatment after dropping a heavy tool box on his left big toe. 
  
A May 1974 treatment record reports that the Veteran was involved in a motorcycle accident on a gravel road.  He had x-rays of his right ribs which showed no fractures.  He had bruises on his right side and abrasion on his face, right forearm, left hand, and left knee.  A June 1974 treatment document reports he continued to have tenderness on the rib cage.  There was no mention of injuries to the back, left hip, or left ankle.

A July 1976 treatment record reported the Veteran had a right ankle sprain with swelling starting 24 hours earlier.  It was assessed as "severe sprain" with no dislocation.  X-rays was negative for fracture.  A November 1976 period physical examination listed "spine, other musculoskeletal," "feet," and "lower extremities," as normal.

A June 1977 x-ray of the right ankle noted "ossified density in the sub fibular region that appears to represent a sesamoid bone.  This is a variant of normal.  No evidence of fracture or bony abnormalities are (sic) seen."  A May 1979 medical treatment record reports Veteran had a right sprain ankle that day, twisted while playing volleyball.  An X-ray of the right ankle showed no acute fracture of dislocation.  The Veteran was diagnosed with a sprain.

In a June 1982 periodic medical examination, the examining physician reported normal spine, other musculoskeletal; feet; and lower extremities.

A May 1983 service treatment document reported complaints of mild right ankle pain for three days, negative for trauma, and history of broken ankles/instep.  An x-ray of the right foot/ankle was normal.  Range of motion was described as normal.  Assessment was chronic ankle sprain.  A June or July 1983 service treatment record reported the Veteran was having issues with bilateral ankle pain with a history of problems dating to 1978.  The assessment was bilateral ankle arthralgia.  A July 1983 service treatment record noted a history of bilateral ankle pain since 1978, with experiences of bilateral ankle sprain.  The provisional diagnosis was chronic bilateral ankle arthralgia strain.  A September 1983 treatment note reported that the Veteran had a bilateral foot problem for three days with tenderness and cracked skin, but no evident trauma. 

In an additional undated Report of Medical Examination, the examiner noted the Veteran's feet, lower extremities, and spine as normal.  What appears to be the second page for this document located in a separate file (signed by the same examiner) is dated February 1984.  There is no other separation examination.  In the corresponding "Report of Medical History," the Veteran denied a history of arthritis; bone, joint, or other deformity; swollen or painful joint; recurrent back pain, or foot trouble.  The Veteran did report a history of broken bones and listed "fracture of the little finger - age 12."

Post-service Treatment

There are no post-service treatment records in the file prior to 1995.  A January 1995 private treatment record from Dr. D. reported that the Veteran had an episode of mid back pain with radiating pain down his left leg.  Dr. D. noted "no history of prior injury."  He noted that X-rays revealed rather diffuse degenerative spurting particularly involving L2, 3, and 4 with fairly good maintenance of the disk interspaces.  Impression was "[l]umbrosacral strain with degenerative joint and disk disease of the lumbar spine."  However, treatment records dated in July 1997, May 1998, and June 1999 showed a full range of motion in the extremities and "no pain on elevation, internal or external rotation of the legs and right foot plantar fasciitis.  

In an April 2001 report of an "after hours telephone triage" to the Veteran's private medical group, the Veteran reported a left ankle injury when he "stepped down into a hole playing basketball - injured left ankle - had fractured this before."  The Veteran was instructed to go to an emergency room, but there are no associated records in the file.

In a June 2001 private general physical examination, the Veteran reported that he had multiple fractures of his ankles and was beginning to have fairly chronic swelling on a regular basis.  A September 2002 letter from a Dr. L. reported x-rays for both ankles showed normal bone density, no fractures, and "[t]here are calcaneal spurs noted bilaterally and also small bony ossicles at the top of the medial and lateral malleolus on the right side possibly representing an old avulsion fracture...There was no acute fracture noted." 

A September 2002 VA contractor noted the Veteran reports of several injuries to his right foot and ankle.  He reported he dropped a toolbox onto his foot, that he broke his right ankle when he stepped off a jeep, and that he also sprained his left ankle.  He reported that, in 1980, his left ankle was broken coming down steps when he tripped.  He also reported sprains in basic training in 1971.  His current symptoms included pain in the instep of the right foot and ankle swelling and pain in both ankles, right greater than the left.  The examiner noted normal gait and posture, no signs of abnormal weight bearing of the feet, and no use of crutches or cane in the last year.  Examination of the extremities showed: "[a]ppearance of the ankles reveal some prominence of the lateral malleolus bilaterally and trace edema medially."  X-rays showed the ankles had no acute fracture or dislocation.  Small bony fragments were noted at the tip of the medial and lateral malleolus on the right side and medial malleolus on the left side, which the examining doctor stated were probably attributed to an old injury.  Based on the x-rays, the examiner stated "[f]or the claimed bilateral ankle disability, the diagnosis is status post bilateral ankle injuries with decreased and painful range of motion.  Residuals include small bony fragments on medial and lateral malleolus on the right ankle and bony fragments on the medial malleolus on the left side."

In October 2002, the RO granted entitlement to service connection for right ankle sprains but denied service connection for a left ankle condition because the service records did not show that the treatment in June or July 1983 did not establish a chronic disorder.  

The Veteran was treated for swollen ankles in February 2004, March 2004, November 2004, and June 2005.  Examiners noted a normal range of motion without joint erythema, no point tenderness in the back with normal range of motion, and extremities were noted with "mild bursal edema both feet and venous insuff developing."  Veteran denied arthralgia, joint stiffness, back pain, muscle cramps, or myalgia. No mention was made of left ankle or hip or the back. A June 2005 private treatment notes stated the Veteran "twisted [left] ankle, stepped off ramp into yard with lawnmower and twisted ankle."  The private physician diagnosed "soft tissue swelling. Degenerative disease.  Plantar spur."

A separate April 2006 private radiological report signed by a staff radiologist recorded that an examination of the left ankle showed "small bilateral anterior inferior calcaneal bony spurs.  The ankles show degenerative disease at both ankle joints with bone changes suggesting old fractures involving the tips of the medial and lateral malleoli, greater on the right than on the left.  The "[i]mpression" section stated that "both ankles show bilateral degenerative changes, greater on the right than on the left."  

An August 2006 private treatment note reported that the Veteran had leg/hip pain and that people at a VA hospital "wonder if his current leg pain in right hip radiating into the thigh and inner calf due to change in gait from bilat[arial] broken ankles, which occurred in service.  S[ymptoms] of leg pain for several months, worse past 4 week.  No known trauma."  The objective findings for the Veteran's back were reported as point tenderness, normal range of motion.  "Int and ext rotation hip normal.  [D]orsi and plantar normal." 

In June 2007, the Veteran underwent a VA contractor examination by Dr. J., an internist, regarding whether his right foot degenerative joint disease was secondary to the service-connected fracture of the right fibula and sprains of the right ankle.  The Veteran reported that he experienced arthritis of the spine since shown in an X-ray in 1972.  The examiner that the Veteran's "leg length from the anterior superior iliac spine to the medial malleolus is 97 cm on the right and 96.5 cm on the left. Examination of the feet does not reveal any signs of abnormal weight bearing.  The claimant's posture is within normal limits.  Gait is within normal limits."  Range of motion for the left and right hips were normal. The Veteran's ankle joints both had normal ranges of motion with both hip joints having no additionally limitation by pain, fatigue, weakness, lack of endurance or incoordination after repeated use.

Examination of the Veteran's spine revealed "evidence of radiating pain on movement.  Movement of hips causes back pain.  Muscle spasm is absent.  There is tenderness noted on exam.  L5, bilateral S1 joints, right>left.  There is positive straight leg raising test on the right.  There is positive straight leg raising test on the left.  There is no ankylosis of the lumbar spine."  Attached to the June 2007 VA contractor examination are X-rays dated May 2007.  These x-rays describe the lumbar spine and concluded "no acute bony abnormality of the lumbar spine.  Moderate/severe degenerative changes along degenerative disc disease, especially at L2- L3.  Dr. J. diagnosis was lumbosacral strain with degenerative joint disease and degenerative disc disease with a subjective history of back pain and objective x- ray findings.  Dr. J. made no diagnosis for the left ankle or left hip.  An undated addendum from Dr. J stated "[i]t is NOT as likely as not that the lumbar spine DJD is due to right ankle sprains" and that "calcaneal spur does not warrant a diagnosis and it is unrelated to ankle sprain."  Dr. J. also clarified that he reviewed available medical records, DD214, VAMC records, and private treatment records.

An undated private medical report from Dr. M., a chiropractor, contains a medical opinion made after an August 2007 examination of the left foot, left ankle, back, and right knee.  Dr. M also reviewed the c-file and case history.  Dr. M recounted that the Veteran's stated he had chronic bilateral ankle sprains starting in 1971, with an additional sprain of the left ankle in 1973 and complaints of bilateral ankle pain in June 1983 with a history back to the mid-1970s from service related ankle sprains and excessive use.  Dr. M referred to the x-rays from August and September 2002 noting post-bilateral ankle injuries, including calcaneal spurs noted bilaterally and small bony ossicles on the left side of the medial malleolus, indicative of an old injury.  Dr. M also noted the April 2006 radiological report recording bilateral degenerative changes. 

Dr. M stated that the Veteran complained of pain in the left foot and ankle most prominently that Achilles tendon area, with dull burn worse in the evening and complaints of pain after standing for long periods of time.  Examination showed "left Achilles tendon and lateral aspect of the left foot were tender to palpate.  Inversion of the left ankle was painful with a 3 out of a 5 on the motor evaluation scale.  Planter flexion of the ankle and foot were also painful.  The left ankle did not appear to be swollen when compared to the right ankle.  Dr. M stated that he believed "it is just as likely as not that [the Veteran's] left ankle and foot complaints are related to service related injuries."  

Dr. M also stated that Veteran complained of low back pain.  The Veteran stated low back pain occurred gradually since the 1970 and was periodically painful ever since.  Dr. M referenced the July 1972 complaints of low back pain in service.  The Veteran described the pain as dull ache that is chronic in nature, occasionally radiating down the right buttock.  Dr. M also stated he had documents referencing X-rays from March 2004 and August 2007, revealing degenerative changes to the spine and degenerative joint disease at L2/L3 and L5/S1, as well as mild degenerative changes through the lumbar spine.  "[I]t is just likely as not that [the Veteran's] low back pain and spinal degeneration could have been caused by military service related activities and injuries."

A July 2007 rating decision granted entitlement to service connection for the left knee, right hip, and right foot.

A September 2007 VA rheumatology consultation record reported occasional painful left heel and ankle pain and significant DJD in ankles.  The staff podiatrist stated the Veteran understands that a "large portion of his pain is secondary to his weight."  A December 2007 VA rheumatology consultation record reported that the Veteran had "[n]o back tenderness to percussion." 

An January 2008 physical examination from a Dr. S.J.D. (different from the Dr. D. above) for evaluation of problems with the Veteran's legs reported that the Veteran had a long history of sustained ankle injuries going back to the military and subsequent development of degenerative changes of the Veteran's ankle and feet.    X-rays showed mild changes with degenerative narrowing of several joints of the lumbar spine. Hip joints were normal.  Dr. S.J.D. impression was "painful back, knee, hip, and ankles.  I think some of it is related to the way he walks.  Certainly, a component is related to his leg length inequality.  He[,] at this point[,] has moderate arthritis of the back, with mild arthritis of his hips."  

A letter, dated April 2008, from Dr. S.J.D. to the Veteran, stated the Veteran's leg length "certainly can contribute to your abnormal gait, which may especially aggravate the back. Leg length inequality can occur from birth defect, but it is magnified in your case because of arthritis in your foot and ankle."  A second letter, also dated April 2008, from Dr. S.J.D. stated the Veteran had "has known degenerative disease, mild of the lumbar spine, hip, and knees.  He has significant subtalar osteoarthritis related to his degenerative disease of his knee." Dr. S.J.D. stated the Veteran's abnormal gait related to his foot "can certainly" aggravate the back and knee, leading to mild arthritis symptoms.  Dr. S.J.D. also stated "I do believe that some of his pain of both his back and knee are related to the chronic ankle sprains and the degenerative arthritis of the subtalar joint."

In April 2008, the Veteran submitted a claim for all three disabilities now on appeal (claimed as "degenerative joint disease of the lumbar spine," "left ankle condition," and "degenerative joint disease of the left hip") as secondary to right ankle sprains.  See April 2008 correspondence.  

In an August 2008 VA examination, a physician noted the Veteran's history of  ankle sprains in 1976, 1978, and 1979 in service and after service in 2000 and his symptoms associated with right side arthritis.  The examiner also noted the Veteran's report of a history of left ankle sprains starting from 1968 in service, along with bilateral ankle sprains in service, and arthritis and swelling "all the time" and occasional pain.  The Veteran also recounted that he had degenerative joint disease of the left hip with an onset in 2005.  The Veteran reported that he was told it was probably due to a short right leg.  On examination, the physician noted that the Veteran could stand and walk on his and toes and was able to squat.  His gait was described as normal.  The examiner reported that the left ankle had no swelling or edema or effusion, nor weaknesses or instability, but had mild tenderness on medial aspect of both ankles.  The left hip showed no deformity, no weakness, or instability.  There was mild tenderness at greater trochanter or lateral side of the hip. 

An X-ray of the left hip from August 2008 showed no evidence of fracture or dislocation, but with mild enthesophyte formation at the greater trochanter.  Impression was "[n]o acute osseous abnormality."  An x-ray of the left ankle, also from August 2008, found "well corticated ossific density inferior to the fibula, which may represent an accessory osscile rather than remote injury. Mild spurring is noted at the anterior tibiotalar joint.  The ankle mortise appears intact. There is spurring in the dorsal mid foot. A moderate plantar calcaneal spur is noted. Enthesophyte formation is seen at the posterior calcaneus.  No acute fracture or dislocation."

The examiner reported diagnosis of the left hip was degenerative changes with no loss of function.  The left ankle diagnosis was "left ankle condition" with mild generative change of left ankle with no loss of function and no significant effects, mild effect on shopping, exercise, and recreation and severe effects on sports.

The examiner's medical opinion regarding the left ankle was that "left ankle with minimal degenerative changes and the subjective symptoms of pain in left ankle are most likely due to age related wear and tear changes and not likely due to service connected right ankle sprains with minimal degenerative changes as there is no abnormal gait and no severe arthritis or dysfunction of right ankle." 

The examiner's medical opinion regarding the left hip was that the hip was "normal with no loss of function.  The subjective symptoms of left hip pain are more likely age related wear and tear process and not likely due to service connected right ankle sprains with minimal degenerative changes as there is no abnormal gait and no sever arthritis or dysfunction of right ankle. 

The examiner acknowledged the Veteran's report of degenerative disease of the lumbar spine with an onset of 1972, but that conflicted with the records that showed no diagnosis until 1995.  The examiner's medical opinion for the lumbosacral spine was that "mild generative disease of the lumbosacral spine is more likely age related wear and tear and not likely due to service connected right ankle sprains with minimal degenerative changes as there is no evidence of any abnormal gait and no severe arthritis or dysfunction of right ankle." 

In September 2008, the RO denied entitlement for service connection for the left ankle, left hip, and back.  

A July 2009 podiatry consultation for pain in the left foot noted musculoskeletal as "pes planus foot type, pain with palpation to the planter medial heel on the left foot 2/10.  [The Veteran] has a negative heel squeeze test, no dell palpated in the Achilles.  Palpable posterior exostosis noted.  Shoes wear out on the lateral aspect of the left foot." Leg length discrepancy was noted on right leg.  

A July 2009 VA examination signed by an advanced registered nurse practitioner and a doctor for cold residuals noted X-rays of affected areas of the extremities noted minimal degenerative changes of the right ankle joint and minimal degenerative changes of the left navicular cuneiform joint and left talonavicular joint and calcification of the left Achilles tendon.

In an undated letter, Dr. M., the chiropractor mention above, noted that the Veteran's service treatment records show that he sprained his ankles numerous times in service and was diagnosed with bilateral ankle sprains and, in 1983, a consultation sheet diagnosed chronic bilateral ankle sprains.  Dr. M stated that a radiology report from 2007 noted the appearance of bilateral ankle edema and bilateral degenerative changes.  Dr. M. stated that "it is possible that these problems are more likely than not due to trauma to both ankles and exposure to cold weather" in Korea and Germany.  Dr. M. stated "[i]t is my opinion that it is possible that the degenerative changes are more likely than not caused by repeated exposure to the cold for a possible diagnosis of non-freezing injuries." 

Dr. M. also stated that the Veteran stated the chronic bilateral knee pain with popping in knees emerged from marching, running, and climbing in boots and getting in and out trucks in service.  Dr. M. stated that, in the military, the Veteran was diagnosed with bilateral ankle sprains, had multiple right ankle sprains, and served in areas of cold weather.  Dr. M. also noted that Dr. S.J.D. stated the Veteran had abnormal gait in his right foot, with no date given for this statement.  Dr. M stated that, based upon Dr. S.J.D.'s statements and a 2006 x-rays of the right knee from the VA that chronic ankle instability and abnormal gait "can cause undue stress on both knees."  

Dr. M also recounted the Veteran's complaints of low back pain and diagnosis of degenerative joint disease in 2007, when an x-ray showed mild hypertrophic changes at L1 to L4 and slight decrease in bone density, which the Veteran stated had some relationship to a motorcycle accident.  Dr. M. stated that Dr. S.J.D. reported the back injury had some relationship to the way the Veteran walks.  Dr. M stated that "[i]t is possible that [the Veteran]'s low back degenerative joint disease is more likely than not caused by his chronic ankle sprains and sub-talar and metatarsal pronation." 

In a July 2010 correspondence, the Veteran stated that Dr. M's June 2007 letter had considered his c-file, physical examination, and case history and stated this was "clear and unmistakable error" for the RO to deny the doctor's credibility and the Veteran wished that "another SSOC be written to show that I am service connected for left hip, left ankle, DJD right knee[,] and DJD lumbar spine."  

A June 2011 VA X-ray of the left hip showed minimal DJD of left hip joint.

During the December 2011 RO hearing, the Veteran stated he had swelling in his left foot in service; current abnormal gait, caused by an injury in service which put added pressure on his left side; a motorcycle accident in service which caused his current pain in both hips and back, among other areas; and that he had private medical X-rays showing an old fracture of the left ankle.  The Veteran stated he had multiple right ankle sprains "all though the '60s . . . late '60s, '70s, and 80s," including in basic and advanced training and in his deployment to South Korea.  

During the July 2012 Board hearing, the Veteran reported that left hip was aggravated by or secondary to the service-connected right ankle disability.  The Veteran also reported that two of his doctors, Dr. M and Dr. D, both had told him his left hip was aggravated by the service-connected right ankle.  Dr. M. had stated the Veteran's right ankle disability caused his right leg to be shorter than the left and, in turn, caused "unleveling of the pelvic region" and was aggravated by sprains in both left and right ankles, leading to his left hip disability.  The chiropractor did not provide measurements, but previous clinicians reported a difference of 0.5 centimeters.  The Veteran reported pain in the hips and the ankle first starting in the 1970s and related to, at least possible, to physical training in the military.  The Veteran also stated that he probably had hip problems in the 1960s.

In the July 2012 Boarding hearing, the Veteran stated he had hurt his left ankle and had pain in both ankles in 1983 and the Veteran reported he hurt his left ankle, causing swelling, in 1986.  He also reported his left ankle was injured multiple times during his first period of service in 1968 and additionally he slipped a couple of times on ice in South Korea in 1968 or 1969.  The Veteran also stated that he broke either his left or right ankle, he was not sure which, around 1980.  The Veteran's representative reported that the right ankle injury caused him to favor his left side, causing more weight bearing on the left ankle, aggravating the left ankle disability. 

In the July 2012 Board hearing, the Veteran reported he had first sought treatment for low back pain in 1972 and was told he had had a muscle sprain and had had pain since then.  The Veteran reported he was diagnosed with degenerative joint disease some time later.  The Veteran reported that Dr. M told him that his back disability "was due to my unlevel hips because of my right foot.  It threw the whole back off." 

In an October 2012 VA examination, a physician reviewed the Veteran's c-file and recounted the Veteran's medical history in detail.   The examining physician recounted the Veteran's statements regarding his history of spraining his left and right ankles in service multiple times and stated that he was told in service that both of his ankles had been broken after X-rays.  In "other pertinent physical finding" section, the physician noted: "[n]ormal [g]ait.  Weight bearing on the soles of the shoes show that there is increased wear on the outer posterior rim of soles of both shoes that appears similarly.  The Veteran is wearing athletic shoes and has entirely normal appearing gait.  The right ankle appears larger than the left.

The examining physician referred to historical and concurrent imaging studies of both ankles and noted that the left ankle showed no fracture or dislocation.  There was mild widening of the posterior with small enthesophytes in the calcaneus at the attachment of the plantar aponeurosis and the Achilles tendon.  The bones were normally mineralized.  Ankle mortise was normal; the soft tissues were unremarkable.  Impression was bilateral degenerative changes slight more progressive compared to the study in 2008.   

The physician diagnosed the Veteran with mild left degenerative arthritis, mild degenerative arthritis of left hip, and degenerative arthritis of lumbar spine L1-L4 and degeneration of the lumbar intervertebral discs L1-L4, as well as the right ankle degenerative arthritis with mild laxity.  

The medical opinion for service connection for the left ankle stated that it was "less likely than not (less than 50 percent probability), the claimed condition was incurred or caused by service."  The examining doctor stated the Veteran's left ankle arthritis was due to:

The natural progression of the mild arthritis of the left ankle [and] was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  The rationale is that while the Veteran has claimed the left ankle sprain in service and there was mention at least one time about a bilateral ankle sprain in service, there is only mild degenerative arthritis associated with both ankles, and by admission of the Veteran he was discharged from service due to obesity and has been very obese until recently.  From review of records[,] the left ankle, if in fact it was sprained at all in service, was not of the severity that occurred with the right ankle which is documented repeatedly.  As the ankles are both weight bearing and, have comparable mild degenerative arthritis changes in both per X-rays it is likely that these changes are related to age and weight bearing of excessive loads.  The factor that is different for the right ankle than the left is that there is notable limitation of motion, functional loss, and very notably laxity which at least as likely as not was residual of significant sprain of the right ankle while in service.  For this reason, although x-rays show mild degenerative arthritis similarly in both, there is noted limitation of function and laxity of the right ankle which at least as likely as not are related to the military sprain of the right ankle, but the residuals are not present of any sprain or alleged sprain of the left ankle in service.

The examining physician did not opine on secondary service connection.  However, the examining physician clearly stated the etiology of the left ankle arthritis was age-related and noted no unusual gait, ruling out secondary service connection caused by unusual gait.

As to the Veteran's left hip mild degenerative arthritis, the examining physician reported that the Veteran told him that his private doctor, Dr. G., stated the Veteran was over 300 pounds and "his left hip was hurting due to his belly fat pushing on a nerve in the left hip and that is when it he was rally brothering him."  After the Veteran had lost over 40 pounds:

[H]e does not have the pain or nerve pain in the left hip/groin area like he did, so he says that he either really does not a hip problem or it is that he had too much weight on it.  He is not sure.  He still has pain in the left hip but it is not like it was [before and] that he does not have a numbness in the left thigh.

The Veteran continued to have pain in the right side and had less movement than normal for both hips and pain on movement on both.  The examining physician reviewed x-rays from October 2012 and compared them with an x-ray one from June 2011.  The physician described "osseous loss of the left hip appears in alignment.  No definitive fracture noted.  Mild degenerative changes at the left hip joint are again seen.  Degenerative ethesopyhte formation again projects at the left femoral greater trochanteric region, appearing similar to the previous examination."  Impression was mild degenerative changes at the left hip, with appearance currently similar to the previous x-rays associated with prior examinations. 

The medical opinion for service connection for the left hip was that it was "less than likely permanently aggravated or a result of any event and/or condition that occurred and/or express in-service or within one year of service."  The doctor stated that the left hip mild arthritis was similar to the prior medical opinion.  The Veteran had mild degenerative arthritis of both hips and the Veteran had a history of obesity.  As the hips are weight bearing, it is likely that the comparable mild arthritis changes shown in x-rays "are related to age and weight bearing of excessive loads.  The factor that is different for the right compared to the left hip is that there is laxity of the ankle with its degenerative arthritis which more than likely can and has caused some gait instability."  The examining doctor found the Veteran's legs are the same length and showed no variation in pelvic tilt caused on the hips either.  Although there was some limited functionality on the right hip and laxity, there was none of either of these in the left hip.

As to the Veteran's back (thoracolumbar spine) condition, the examining doctor diagnosed degenerative arthritis and degeneration of the lumbar intervertebral discs, both L1- L4.  The physician recounted the Veteran's medical history, including that he first noticed back lower back trouble when he fell in service, and noted slipping on ice in Germany in 1972 and slipped again in the late 1970s going down icy steps.  He was told at the time that it was the lumbosacral area and the Veteran claimed that his back issue was due to his right ankle.  The examining physician stated the Veteran was "deconditioned" and had little exercise and noted the Veteran grunted in range of motion testing and claimed he was in pain, but pain did not appear evident.  The physician stated it was more likely discomfort due to inability to bend.  

The examining physician recounted the Veteran's history in detail and stated that it is "less likely than not (less than 50 percent or greater probability" that the back arthritis occurred in or was caused by the claimed in-service injury or aggravated by the right ankle or right hip arthritis.  The medical opinion stated that the Veteran's low back condition only showed mild degenerative arthritis and the Veteran's obesity was a cause of the back arthritis.  The examiner was likewise unable to identify "falls" in service and noted the Veteran continued to adequately perform his duties in service and for many years after, despite claims of an alleged back injury.  The examining physician also stated:

The findings of the degenerative disc and degenerative arthritis are diffuse on the x-rays further supporting an age-related etiology as well as weight bearing due to morbid obesity for years on the lumbar spine.  The degenerative arthritis was more than likely the reason for any back limitation of motion or pain, as degenerative disc disease has been more than likely not a symptomatic condition.  The degenerative disc disease is more than likely an age-related and incidental X-ray finding(s) and I have included references to support this statement from the on-line reference source "Up to Date" to support this statement.  (References attached).  The degenerative arthritis is more likely than not related to morbid obesity and less than likely related to any remote trauma in military service or to any current service connected conditions either.

The Veteran has additional VA treatment records noting continued back pain, including a recent fall, and treatment via medication.  See VA treatment documents January 2013-March 2017.  He additionally has continued noted right and left hip pain, worse on the right side.  Id.  Ankle pain also continues to be reported.  Id.

Analysis

First, the Board finds that service connection for left ankle, left hip, and back disorders on a direct basis is not warranted.  The Veteran did not report the onset of left hip pain prior to 2005, and service records are silent for any symptoms or injury to the left hip.  Although the Veteran has competently reported the occurrence of multiple left ankle sprains and fractures and the onset back pain in service, the Board places low probative weight on the reports because they are inconsistent with the service treatment records and statements made after service to clinicians.  On one occasion in 1972, the Veteran was briefly treated for low back discomfort with muscle relaxant medication.  There was no follow up or X-ray studies showing arthritis, as later reported by Veteran to clinicians.  There was no mention of an injury to the back, left hip, or left ankle after the 1974 motorcycle accident.  In May and July 1983, the Veteran reported bilateral ankle discomfort since 1978 but there was no report or treatment for left ankle trauma or fracture at any time during service contrary to his report of a broken left ankle in 1980.  Although he reported bilateral ankle arthralgia, he denied any chronic back or joint symptoms in his February 1984 discharge medical history questionnaire and no abnormalities were noted by the examiner.  This suggests that the discomfort in mid-1983 had resolved by the end of active service.  

The Board places low probative weight on the Veteran's statements that he experienced pain or dysfunction of these joints ever since service since they are inconsistent with the service records in which he denied any such symptoms or manifestations at that time or within one year of discharge from service.  The Veteran reported that he was able to play basketball in 2001 when he twisted the left ankle. The Veteran also denied any continuing left hip, left ankle, or back pain in treatment encounters in 2004.  Therefore, the weight of credible and probative evidence is that a chronic left ankle, left hip, and back disorder did not manifest during active service or within one year of service. 

The Veteran was diagnosed during the appeal period with mild left ankle degenerative arthritis, mild degenerative arthritis of left hip, and degenerative arthritis of the lumbar spine L1-L4 and degeneration of the lumbar intervertebral discs L1- L4 and, therefore, the Veteran has current disabilities.  See, e.g., October 2012 VA examination.  The remaining issue is whether these current disabilities were caused by service or proximately due to or the result of the in-service right ankle sprain (i.e., a nexus).

Concerning nexus, several medical opinions and treatment documents are of record.  All were provided by medical professionals who are competent to provide medical opinions.  

To recount these medical opinions, the first medical opinion regarding the etiology of the Veteran's disabilities on appeal was from Dr. J., who examined the patient in June 2007.  Although the physician noted an extremely small 0.5 cm leg length difference, he noted normal clinical observations of the left hip and left ankle and did not diagnose a left ankle or left hip disorder.  Although the Veteran reported an X-ray diagnosis of lumbar spine arthritis in 1972, the physician noted a review of the file and did not address this contention as there was no record of this imaging study.  Dr. J stated clearly in an addendum opinion that "[i]t is NOT as likely as not that the lumbar spine DJD is due to right ankle sprains."  (emphasis in the original). 

Dr. M.'s undated medical opinion following an August 2007 stated "it is just as likely as not that [the Veteran's] low back pain and spinal degeneration could have been caused by military service related activities and injuries."  (emphasis added).  Dr. M, in an another undated letter, after a November 2009 examination, stated in a medical opinion that "it is possible that these problems are more likely than not due to trauma to both ankles and exposure to cold weather."  (emphasis added).  The letter opinion deals with the Veteran's ankles, hips, and back pain, as well as feet and knees, and it is not clear if "these problems" refers to all of the above or only a subset of these issues.  It will be assumed that "these problems" encompasses all of the above.  Further, Dr. M. stated "[i]t is my opinion that it is possible that the degenerative changes are more likely than not caused by the repeated exposure to the cold for a possible diagnosis of non-freezing injuries."  (emphasis added).  And Dr. M. also stated "[i]t is possible that [the Veteran's] low back degenerative joint disease is more likely than not caused by his chronic ankle sprains and sub-talar and metatarsal pronation."  (emphasis added).  There are all conditional opinions simply stating that something is a possibility, not that there is an etiological relationship based on the "as least as likely as not" standard.  An opinion that "it is possible" or that a nexus "could" exist does not meet the necessary criteria ("as least as likely as not" which means a 50 percent or better probability) to relate the disability to the Veteran's service.  Moreover, the opinions were based in part on inaccurate reporting by the Veteran of the onset and diagnosis of back, left hip, and left ankle injuries that are inconsistent with the service records.  There are additional reasons to give less weight to Dr. M.'s opinions, articulated below.

A January 2008 physical examination from Dr. S.J.D. reported that the Veteran's ankle, back, and hip pain "is related to the way he walks.  Certainly a component is related to his leg length inequality."  In addition, in his April letter, Dr. S.J.D. stated "I do believe that some of his pain of both his back and knee are related to the chronic ankle sprains and the degenerative arthritis of the subtalar joint."  Again, neither of these opinions used a standard that could be described as anything but that it is "possible" that an etiological relationship exists or that there is a relationship between "some of his pain" in his back and degenerative arthritis of the ankles.  

An August 2008 VA examination also found the left ankle pain and lumbosacral mild degenerative disease were most likely due to age related-wear and tear and did not find evidence of any abnormal gait and found that the Veteran's disabilities were likely not due to right ankle sprain. 

The October 2012 VA examination also related the Veteran's disabilities currently before the Board are related to his weight and age, gave sound reason for these findings, restated above, and were not related to service or caused by a service connected injury.  

The only medical opinion containing a sufficient statement of a nexus between service, or a service-connected disabilities, and the left hip, left ankle, or back is Dr. M.'s medical opinion following the August 2007 examination.  This medical opinion states that Dr. M. reviewed the Veteran's c-file, conducted a physical examination, and reviewed the case history.  Dr. M. stated "it is just as likely as not that [the Veteran's] left ankle . . . complaints are related to his service-related injuries."  

However, Dr. M. stated he reviewed the c-file and conducted a physical examination and reviewed the case history, but there is little rationale for his opinion or support in the record for his conclusions.  Dr. M. reviewed the file the Veteran's history of bilateral ankle pain, reports of x-rays from August 2002 and September 2002, a radiology report from April 2006, and a summary of the August 2007 examination noting current pain and tenderness in left ankle and Achilles tendon.  He did not address the absence of an injury or chronic manifestations in the service treatment records or the Veteran's weight or age and these two factor's relationship to the left ankle, as had been raised by prior treatment and medical documents, nor the large lapse in time between service and first diagnosis and treatment of the current disability (some ten years after service and some twenty years between the documents cited by Dr. M and service).  He did not provide measurements of any leg length difference or address the extent of the pelvic tilt that was not observed by other examiners.  He also additionally attributed the disorders to exposure to cold without explanation of the pathology.  

In addition, Dr. M. relied upon the Veteran's statements which are absent from and, in one case, are contradicted by the record.  Namely, Dr. M. stated, his opinion, stated the Veteran had "several ankle sprains" during basic training in 1971 and a left ankle sprain in 1973 when jumping from a jeep.  The lack of documentation for "several ankle sprains" in basic training raises question, although does not in itself render the opinion of little probative value.  However, what is particularly notable is that the Veteran's numerous treatment for an ankle sprain in the 1970s, starting in 1976 and associated by the Veteran with an injury jumping from a vehicle in a different examination, involved the right ankle.  There are numerous x-rays of the right ankle and various treatment documents for it, with no mention of a left ankle injury.  A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  An adequate medical report must rest on correct facts and reasoned medical judgment so as to inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.  Id.  (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").  Dr. M.'s opinion is both factually inaccurate and did not adequately connect the available data and conclusions to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, it carries little probative weight.

To the extent that the Veteran's gait could be responsible for a disability, the reports of abnormal gait are highly erratic.  The Veteran's gait was described as "normal" in the VA examinations in August 2008 and October 2012 and VA contractor examinations in September 2002 and June 2007.  The August 2006 private treatment note, April 2008 letter, and medical opinion following the November 2009 noted the Veteran's gait as abnormal or otherwise not normal.  However, the medical opinion following the November 2009 examination based its conclusions regarding abnormal gait on the April 2008 letter.  In other words, only the August 2006 treatment and April 2008 letter report abnormal gait.  The November 2009 examination simply repeated what the April 2008 letter stated.

While each of the above opinions were done by medical professionals, the four VA or VA contractor examinations are entitled to more weight than the other three documents regarding the Veteran's abnormal gait.  The August 2006 private treatment note was simply a statement regarding whether "change in gait"-which the treatment note resulted from bilateral broken ankles-caused leg and right hip pain.  Although the claim before the Board does not involve leg or right hip pain, the statements regarding the Veteran's abnormal gait is still pertinent.  As the Veteran did not have bilateral broken ankles in service and as this document is not supported by any other evidence (the listed objective findings reported were all normal), it is entitled to little weight as it is based on insufficient facts and is not supported by reliable principles and methods.  

The April 2008 letter, by Dr. J.S.D., was based off a January 2008 physical examination.  Dr. J.S.D.'s opinion regarding the Veteran's gait is entitled to some weight, as the doctor reported it after undertaking an examination of the Veteran and hearing and recording the Veteran's statements regarding his history.  However, Dr. J.S.D.'s opinion could at best be considered as equivocal or speculative and may be based on incorrect facts.  The January 2008 physical examination noted a mild antalgic limp and stated "I think some of [the pain] is related to the way he walks" and "a component is due to leg length inequality."  Neither of these are strong statements to find some type of a relationship.  He also seemed to suggest the Veteran had leg length inequality caused by a birth defect, which is not supported elsewhere in the evidence of record. 

In contrast, the four VA or VA contractor examinations, stated at length above, were very detailed, based on lengthy reports of examinations and clinical findings and based on accurate reviews of the file and factual history and often, in the case of the October 2012 VA examination, were based on a detailed review of prior x-rays and other information not available to an earlier examiner.  Therefore, on the matter of whether the Veteran's abnormal gait caused or aggravated the Veteran's disabilities, they are entitled to significant weight, more than the Dr. J.S.D. equivocal and possibly factual incorrect statements put forth in his opinion.

Additional medical treatments throughout the above period point to the Veteran's weight as a cause of his pain in the back, hips, and ankles.  See January 1995 private treatment record (recommending weight loss as treatment for back pain); September 2007 VA rheumatology ("[L]arge portion of his [ankle and back] pain is secondary to his weight.")  The Veteran himself, in the October 2012 VA examination, stated that he may not have had a hip problem at all, stated that Dr. G. had told him his hip issues was related to weight, and said his pain in his hip has changed markedly since the Veteran lost over 30 pounds. 

There are numerous and frequent recantations of the Veteran's medical history as provided by the Veteran in the above private and VA treatments documents and medical opinions, which relate the Veteran's current back, left hip, and left ankle disabilities to service, or secondary to service.  However, these are no more than transcriptions or summaries of the Veteran's statements and did not provided an opinion on this matter, except as otherwise already described above.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Simply repeating the Veteran's purported history is not sufficient to make it competent medical evidence.

Finally, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability subject or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is competent to describe his symptoms, such as pain.  The Veteran has also provided other lay statements regarding his left ankle, left hip, and back symptoms relationship to service, reported at length above.  

However, Veteran's statements regarding continuous issues and pain since service are not credible and contradict the evidence of record.  The record shows one complaint of back issues in service and one instance of a bilateral ankle injury, followed by a decade gap in medical treatment.  The Veteran, according to the earliest evidence of medical treatment in 1995, reported no prior history of injury, 11 years after service.  Even at that time, the examiner associated the Veteran's injury with his weight, recommending weight loss.  Additional, according to medical documents, the Veteran was not diagnosed with various arthritic conditions in the back, hip, and ankle, until numerous years (over ten) after service.  This makes the Veteran's statements of continuous pain since service of little probative value.

Additionally, examiners reported the Veteran had no issues related to his spine, feet, and lower extremities in a regular physical examination in June 1982, and again in the Chapter 13 examination, which probably took place in February 1984.  The Veteran's reported medical histories at the same times also denied all of these issues.  

The Board finds that the various VA and VA contractor examinations described above, and specifically the October 2012 VA examination are entitled to significant weight.  The VA examiners were medical professionals and these VA examiners had the relevant expertise to give their opinions on these matters.  The examiners reviewed the Veteran's file, all available electronic records, and other medical records and conducted detailed and extensive examinations of the Veteran.  A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA examiners, and particularly the October 2012 VA examination, satisfied these requirements and found that the Veteran's right left ankle disability, left hip disability, and lumbar spine disability were not related to service or a service-connected disability, instead being caused by an obesity and old age.

As such, while the Board has considered the lay statements, as they lack credibility, they do not outweigh the VA and VA contractor examinations.

In light of the substantial evidence of record and particularly the October 2012 VA examination, the Board concludes the preponderance of the evidence is against the claims for service connection for left ankle, left hip, and the lumbar spine.  The benefit-of-the-doubt doctrine is therefore not applicable.  38 U.S.C.A. § 5107(b). 

ORDER

Entitlement to service connection for left ankle disability is denied.

Entitlement to service connection for left hip disability is denied.

Entitlement to service connection for lumbar spine disability is denied.


REMAND

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  During the pendency of the appeal and following the most recent VA examination, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

Here, on review, neither the October 2012 VA examination, nor the prior VA examinations, were adequate per Correia.  None provided the results of range of motion testing for pain on both active and passive motion in weight-bearing and nonweight-bearing.  As such, these VA examination assessments of the right knee are inadequate and the Board must remand the claim for a new examination to determine the current severity of the right ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination regarding the right ankle.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Weight bearing, and non-weight bearing, passive and active range of motion testing must be performed for the Veteran's right knee.

The examiner should be asked to note any additional functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible) due to any weakened movement, excess fatigability, incoordination, or pain on use.

If flare-ups are noted, the examiner should likewise be asked to note any additional functional limitation resulting from flare-ups, including in terms of any additional degrees of limitation of motion (to the extent feasible).  

	2.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and her representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


